Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/8/2021. Claims 1-20 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibu (20120285454) and Geist (2006/0042629).

    PNG
    media_image1.png
    764
    347
    media_image1.png
    Greyscale











Annotated fig 27 of Nibu.
With respect to claim 1, Nibu discloses a closed-circuit breathing (abstract, lines 1-8) apparatus housing (720a and 720b, fig 27) for mounting of respirator components (see abstract, lines 9-14) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (720b, fig 27) and a housing cover (720a, fig 27), the housing mount and the cover cooperating to cover a housing interior (see fig 27; exploded view of two parts of housing with interior components), wherein the housing mount comprises a first partial section (see annotated fig 27 of Nibu) of at least one passage opening (see annotated fig 27 of Nibu) for passage of a breathing tube (see [0194], line 11) into the housing interior (see [0194], 
Nibu lacks the housing mount comprising a fastening section for mechanical fastening to a counter-fastening section of the breathing tube. 
However, Geist teaches a breathing device (12, fig 18 of Geist) with a fastening section (72;73;74, fig 18 of Geist) and a counter-fastening section (38;39, fig 18 of Geist). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount and tube at the passage opening of Nibu with the fastening section and counter-fastening section as taught by Geist so as to provide a stable connection between the housing and tube. After the modification of Nibu by Geist, the mount and tube include the counter-acting fastening section which are located on the passage opening.
With respect to claims 2 and 13, the modified Nibu shows that the fastening section is configured as a positive-locking fastening section for fastening to the counter-fastening section of the breathing tube (note the sections 73 and 39 in fig 18 of Geist are positively counter acting with one another to form the connection; see col 6, lines 30-39 of Geist); and the positive locking fastening section is positive-locking in at least some sections (see fig 18 of Geist, element 73 makes the fastening section positive-locking). 
With respect to claims 3 and 14, the modified Nibu shows that the fastening section is formed on the housing mount and on the housing cover circumferentially all around or essentially all around the passage opening. By the modification in claim 1, the fastening section taught by Geist is added to the opening of the mount of Nibu, thus elements 72; 74; 73 are essentially around the opening.

With respect to claims 5, the modified Nibu shows the first partial section (see annotated Nibu fig 27 above) and the second partial section (see annotated Nibu fig 27 above) with a separation (split between elements 720a and 720b fig 27 of Nibu) of the first partial section and the second partial section is configured as off-center in relation to a passage axis of the passage opening (see annotated Nibu fig 27 above; elements 720a and 720b are different sizes making the passage axis off-center).
With respect to claims 6 and 17, the modified Nibu shows that the passage opening is arranged in a projecting section (see raised section near second partial section in annotated Lin fig 1), which projecting section protrudes from an outer housing wall of both the housing cover and the housing mount (see fig 3 of Nibu where the opening (112) has a protrusion). 
With respect to claims 7 and 18, the modified Nibu shows that the fastening section, in at least some sections thereof, comprises a radial projection (73, fig 18 of Geist) extending circumferentially outwardly; note element 73 extends from 72;74. 
With respect to claim 9, Nibu discloses a closed-circuit breathing (see abstract, lines 1-8) apparatus housing (720a and 720b, fig 27) for mounting of respirator components (see abstract, lines 9-14) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (720b, fig 27) and a housing cover (720a, fig 27), the housing mount and the cover cooperating to cover a housing interior (see fig 27; exploded view of two parts of housing with interior components), wherein the housing mount comprises a first partial 
Nibu lacks the breathing tube having a counter-fastening section, the housing mount comprises a fastening section for the mechanical fastening to the counter-fastening section of the breathing tube, and the counter-fastening section of the breathing tube is fastened to the fastening section of the housing. 
However, Geist teaches a breathing device (12, fig 18 of Geist) with a counter-fastening section (38;39, fig 18 of Geist), a mount comprising a fastening section (72;73;74, fig 18 of Geist) for the mechanical fastening to the counter-fastening section (see col 6, lines 30-39 of Geist), and the counter-fastening section is fastened to the fastening section of the housing (the fastening sections would be connected when the components are together and in place). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount and tube at the passage opening of Nibu with the fastening section and counter-fastening section as taught by Geist so as to provide a stable connection between the housing and tube. After the modification of Nibu by Geist, the mount and tube include the counter-acting fastening section which are located on the passage opening.

With respect to claim 12, the modified Lin shows that the counter-fastening section is configured as a reinforced collar (39, fig 18 of Geist) of the breathing tube. 
With respect to claim 15, the modified Nibu shows the first partial section (see annotated Nibu fig 27 above) and the second partial section (see annotated Nibu fig 27 above) where the second partial section has a smaller configuration than the first (see fig 27 of Nibu, one section is larger than the other).
With respect to claim 20, Lin discloses a closed-circuit breathing apparatus (see abstract, lines 1-8) comprising at least one respirator component (see fig 27 of Nibu, exploded view shows interior elements inside two housing pieces; abstract, lines 9-14); a breathing tube (see [0194], line 11) and a closed-circuit breathing (see lines 29-30 of Lin translation) apparatus housing (720a and 720b, fig 27) for mounting of respirator components (see lines 169- 171 of Lin translation) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (720b, fig 27) and a housing cover (720a, fig 27), the housing mount and the cover cooperating to cover a housing interior (see fig 27; exploded view of two parts of housing with interior components), wherein the housing mount comprises a first partial section (see annotated fig 27 of Nibu) of at least one passage opening (see annotated fig 27 of Nibu) for passage of the breathing tube (see [0194], line 11) into the housing interior (see [0194], lines 9-11); the housing cover comprises a second partial section (see annotated fig 27 of Nibu) of said at least one passage; which breathing tube is guided through the passage opening 
However, Geist teaches a breathing device (12, fig 18 of Geist) with a counter-fastening section (38;39, fig 18 of Geist), a mount comprising a fastening section (72;73;74, fig 18 of Geist) for the mechanical fastening to the counter-fastening section (see col 6, lines 30-39 of Geist), and the counter-fastening section is fastened to the fastening section of the housing (the fastening sections would be connected when the components are together and in place). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount and tube at the passage opening of Lin with the fastening section and counter-fastening section as taught by Geist so as to provide a stable connection between the housing and tube. 
Further the modified Lin shows the process comprising the steps of inserting the breathing tube into the first partial section of the passage opening in the housing mount; providing a fastened connection between the fastening section and the counter-fastening section; and closing of the housing with the housing cover (note the process is performed when the user puts the apparatus together, i.e. attaches the tube to the housing and then connects the two pieces of housing). After the modification of Nibu by Geist, the mount and tube include the counter-acting fastening section which are located on the passage opening. 

    PNG
    media_image2.png
    648
    583
    media_image2.png
    Greyscale
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibu in view of Geist as applied to claim 1 above, and further in view of Goebel (WO2012073024).









Annotated fig 1 of Goebel.
With respect to claims 8 and 19, the modified Nibu shows all the elements as claimed above but lacks a second passage for a second breathing tube.
However, Goebel teaches a housing mount comprises a second passage opening for passage of another breathing tube into the housing interior; and wherein said at least one passage opening and the second passage opening are identical or essentially identical passage openings (see annotated fig 1 of Goebel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replicate the passage of the modified Nibu to include two passages as taught by Goebel so as to provide 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibu in view of Geist as applied to claim 10 above, and further in view of Walker (9,868,001).
With respect to claim 11, the modified Nibu shows all the elements as claimed above but lacks that the apparatus further comprises a fastening device enclosing the breathing tube wherein the fastening device comprises a union nut, which union nut cooperates with the sealing section to provide a fluid-tight connection of the breathing tube to the at least one respirator component.
However, Walker teaches a respirator (10, fig 1) with a fastening device (26, 46, 39, 72; fig 3) enclosing the breathing tube wherein the fastening device comprises a union nut (46, fig 3), which union nut cooperates with the sealing section to provide a fluid-tight connection of the breathing tube to the at least one respirator component (see connection of tube 40 with the nut 46 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the tube with the device of the modified Nibu to include a union nut as taught by Walker so as to provide a well-known connection to the device.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 7/20/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 by Lin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785